 
Operating Agreement

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
Operating Agreement
 
This Operating Agreement (this “Agreement”) is entered into by and among
Guangzhou Kanghui Agricultural Technology Co., Ltd. (“Kanghui”), Guangzhou Tanke
Industry Co., Ltd. (“Tanke”), and the undersigned shareholders of Tanke
(collectively the “Shareholders”) as of January 3, 2011 in Guangzhou, the
People’s Republic of China (the “PRC” or “China”). Kanghui, Tanke and the
Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties”.
 
RECITALS
 
a)
Kanghui, a company incorporated in the PRC as a foreign invested enterprise, has
the expertise in consultancy of agricultural technology and animal husbandry
technology.

 
b)
Tanke is a company incorporated in China, and is engaged in the business of
development and research regarding technology of premixed additive feed and feed
additive; distribution and retail; import and export of goods and technology.

 
c)
The undersigned Shareholders of Tanke collectively own 100% of the equity
interest of Tanke (the “Equity Interest”).

 
d)
Kanghui has entered into a Consulting Services Agreement with Tanke (the
“Consulting Services Agreement”) to provide consulting and other relevant
services relating to the Business to Tanke.

 
e)
Pursuant to the Consulting Services Agreement with Kanghui and Tanke dated
January 3, 2011, Tanke is obligated to make regular payment of consulting
services fee to Kanghui during the term of the Consulting Services Agreement.
Tanke’s daily operation has a material influence on its ability to make such
payment to Kanghui.

 
NOW, THEREFORE, the Parties to this Agreement hereby agree as follows through
negotiation to clarify certain matters in connection with Tanke’s operations:
 
1.
Kanghui agrees, subject to Tanke’s agreement to relevant provisions of this
Agreement, to be Tanke’s guarantor in connection with the contracts, agreements
and transactions executed between Tanke and any other third party, and to
provide full guarantee for the performance of such contracts, agreements of
transactions by Tanke. Tanke agrees, as a counter-guarantee, to pledge all of
its relevant assets, including accounts receivable, to Kanghui. Pursuant to such
guarantee arrangement, Kanghui wishes to enter into written guarantee agreements
with Tanke’s counter-parties thereof, to assume the guarantee liability as the
guarantor when applicable. As such, Tanke and the Shareholders shall take all
necessary actions (including but not limited to, executing relevant documents
and proceeding with relevant registrations) to carry out the counter-guarantee
arrangements provided by Kanghui thereof.

 
 
1

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
2.
In consideration of Clause 1 herein and to assure the performance of the various
arrangements between Kanghui and Tanke, and the payment of the accounts payable
by Tanke to Kanghui, Tanke and the Shareholders thereby jointly agree that Tanke
shall not, without the prior written consent of Kanghui, conduct any transaction
which may materially affect the assets, obligations, rights or the operations of
Tanke (excluding proceeding with Tanke’s normal business operation and the lien
obtained by relevant counter parties due to such agreements). Such transactions
shall include, without limitation, the following:

 

 
2.1
To borrow money from any third party or assume any debt;

 
 
2.2
To sell or acquire from any third party any asset or right, including but not
limited to any intellectual property rights;

 
 
2.3
To provide any guarantee to any third party using its assets or intellectual
property rights; or

 

 
2.4
To assign to any third party its business agreements.

 
3.
In order to ensure the performance of the various operation agreements between
Kanghui and Tanke and the payments of various accounts payable by Tanke to
Kanghui, Tanke and the Shareholders hereby jointly agree to accept the corporate
policies provided by Kanghui in connection with Tanke’s daily operations,
financial management and the employment and dismissal of Tanke’s employees.

 
4.
Tanke and the Shareholders hereby jointly agree that the Shareholders shall
appoint the members recommended by Kanghui as the Directors of Tanke, and shall
appoint members of Kanghui’s senior management as Tanke’s CEO and President,
Chief Financial Officer, and other senior officers. If any member of such senior
management leaves or is dismissed by Kanghui, he or she will lose the
qualification to take any position with Tanke, and Tanke shall appoint another
member of Kanghui’s senior management to take such position, as recommended by
Kanghui. The person recommended by Kanghui in accordance with this section shall
have the qualifications of a Director, General Manager, Chief Financial Officer,
and/or other relevant senior officers pursuant to applicable laws.

 
5.
Tanke, together with the Shareholders, hereby jointly agree and confirm that
Tanke shall first seek guarantee from Kanghui if Tanke requires any guarantee
for its performance of any contract or loan in the course of its business
operation. Under such circumstances, Kanghui shall have the right, but not the
obligation, to provide the appropriate guarantee to Tanke at its sole
discretion. If Kanghui decides not to provide such guarantee, Kanghui shall
issue a written notice to Tanke immediately and Tanke shall seek a guarantee
from other third party.

 
 
2

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
6.
In the event that any of the agreements between Kanghui and Tanke terminates or
expires, Kanghui shall have the right, but not the obligation, to terminate any
or all of the agreements between Kanghui and Tanke, including but not limited
to, this Agreement and the Consulting Services Agreement.

 
7.
Any amendment to this Agreement shall be made in writing. The amendments duly
executed by all Parties shall be deemed as an integral part of this Agreement.

 
8.
If any provision of this Agreement is held to be invalid, illegal, unenforceable
or in conflict with the laws and regulations of the jurisdictions, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 
9.
Tanke and the Shareholders shall not assign any right or obligation under this
Agreement to any third party without the prior written consent of Kanghui. Tanke
and the Shareholders hereby agree that Kanghui may assign its rights and
obligations under this Agreement if necessary and such transfer shall only be
subject to a written notice sent to Tanke and the Shareholders by Kanghui, and
no any further consent from Tanke or the Shareholders will be required.

 
10.
The Parties of this Agreement shall acknowledge and ensure the confidentiality
of all oral and written materials exchanged relating to this Agreement. No Party
shall disclose the confidential information to any other third party without the
other Party’s prior written approval, unless: (a) it is already in the public
domain at the time when it is communicated (unless it enters the public domain
without the authorization of the disclosing Party); (b) the disclosure is in
response to the relevant laws, regulations, or stock exchange rules; or (c) the
disclosure is required by any of the Party’s legal counsel or financial
consultant for the purpose of the transaction of this Agreement. However, such
legal counsel and/or financial consultant shall also comply with the
confidentiality as stated hereof. The disclosure of confidential information by
employees of hired institutions of the disclosing Party is deemed to be an act
of the disclosing Party, and such disclosing Party shall bear all liabilities of
the breach of confidentiality.

 
11.
If any provision of this Agreement is found by a proper authority to be
unenforceable or invalid such unenforceable or invalidity shall not render this
Agreement unenforceable or invalid as a whole.

 
12.
Notice or other communications required to be given by any Party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or by a recognized courier service or by facsimile
transmission to the address of the relevant Party set forth below. The date when
the notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the third (3rd) day after the date;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
time shown on the transmission confirmation of relevant documents.

 
 
3

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
 
To Kanghui

 
Address:
No 281, Building 2, Changxing Road, Tianhe District, Guangzhou

 
Attn:
Chun Rui Wu

 
Fax:
+86-20-38859482

 
Tel:
+86-20-38859499

 
 
To Tanke

 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
 
To the Shareholders

 
Address:
Room 2801, East Tower of Hui Hao Building, No. 519 Machang Road, Pearl River New
City, Guangzhou, PR China 510627

 
Attn:
Guixiong Qiu

 
Fax:
+86-20-38859077

 
Tel:
+86-20-38859025

 
13.
This Agreement shall be governed and construed in accordance with the PRC law.

 
14.
The Parties agree that in the event a dispute shall arise from this Agreement,
the Parties shall settle their dispute through amicable negotiations and/or
arbitration in accordance with this Clause 14. If the Parties fail to reach a
settlement within forty-five (45) days following the negotiations, the dispute
shall be submitted to be determined through arbitration by China International
Economic and Trade Arbitration Commission (“CIETAC”), Shanghai Branch, in
accordance with CIETAC arbitration rules. There shall be three (3) arbitrators.
Kanghui, and all the Shareholders collectively as one side, shall each select
one (1) arbitrator, and both arbitrators shall be selected within thirty (30)
days after giving or receiving the demand for arbitration. The chairman of the
CIETAC shall select the third arbitrator. If a Party fails to appoint an
arbitrator within thirty (30) days after giving or receiving the demand for
arbitration, the relevant appointment shall be made by the chairman of the
CIETAC. The arbitration shall be conducted in Shanghai. The award of CIETAC is
final and shall be conclusively binding upon the Parties and shall be
enforceable in any court of competent jurisdiction. For avoidance of doubt,
Tanke, who may or may not select arbitrator, shall be bound by the award of
CIETAC.

 
 
4

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
15.
This Agreement has been executed by each Party or its duly authorized
representative on the date first written above and shall become effective
simultaneously.

 
16.
The Parties confirm that this Agreement shall constitute the entire agreement of
the Parties with respect to the subject matters herein and shall supersede and
replace all prior verbal and written agreements and understandings among the
Parties.

 
17.
The term of this Agreement shall commerce from the execution date and shall last
for the maximum period of time permitted by law unless early terminated in
accordance with the relevant provisions herein or by any other agreements
reached by all Parties. Within the term of the Agreement, if Kanghui shall
terminate this Agreement (including any extension of such term) or if this
Agreement shall terminate due to any other reason, this Agreement shall be
terminated upon the termination of such Party, unless such Party has already
assigned its rights and obligations in accordance with Clause 9 hereof.

 
18.
This Agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provisions herein. During the effective term of
this Agreement, Tanke and the Shareholders shall not terminate this Agreement.
Notwithstanding the above stipulation, Kanghui shall have the right to terminate
this Agreement at any time by giving a thirty (30)-day prior written notice to
Tanke and the Shareholders.

 
19.
This Agreement has been executed in six (6) originals in English and all
originals shall be equally valid. Each Party shall retain one (1) original.

 
[No Text Below]
 
 
5

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
[Signature Page]
 
IN WITNESS THEREOF this Agreement is duly executed by each Party or its legal
representatives on the date first set forth above.
 


 
Guangzhou Kanghui Agricultural Technology Co., Ltd.
 
 

/s/ Chun Rui Wu  

Name: Chun Rui Wu
Title:
 
 
Guangzhou Tanke Industry Co., Ltd.
 
 

/s/ Guixiong Qiu  

Name: Guixiong Qiu
Title:  CEO and President
 
 
[Signature of Shareholders of Tanke]
 
 

/s/ Guixiong Qiu  

 
 
Qiu Guixiong
 
ID Card No.:
 
Owns 45% of the Equity Interest
 
 
Signature page to Operating Agreement
 
 
 

--------------------------------------------------------------------------------

 
Operating Agreement

--------------------------------------------------------------------------------

 
[Signature Page continued]
 
 

/s/ Gao Bi  

 
Gao Bi
 
ID Card No.:
 
Owns 32% of the Equity Interest
 
 

/s/ Liang Xiuzhen  

 
Liang Xiuzhen
 
ID Card No.:
 
Owns 20% of the Equity Interest
 



/s/ Teng Bing  

 
Teng Bing
 
ID Card No.:
 
Owns 3% of the Equity Interest
 
 
Signature page to Operating Agreement
 
 